                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

 PASHION WILLIAMS,                                           )
                                                             )
         Plaintiff,                                          )
                                                             )
         v.                                                  )    CASE NO. 5:20-CV-36 (MTT)
                                                             )
 EAN HEALTH SERVICES, LLC, et al.,                           )
                                                             )
                                                             )
         Defendants.                                         )
                                                             )

                                               ORDER

        The Defendants have moved to dismiss individual Defendants Mulchek, Leder,

Edwards, and Thompson. Doc. 8. If the Plaintiff wishes to respond, she must do so no

later than April 30, 2020. 1

        The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P.

8(a)(2). To avoid dismissal pursuant to Rule 12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the court [can] draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing FED. R. CIV.

P. 12(b)(6)). “Factual allegations that are merely consistent with a defendant’s liability

fall short of being facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

(11th Cir. 2012) (internal quotation marks and citations omitted).




1 The Clerk is DIRECTED to mail a copy of the motion to dismiss (Doc. 8) and the answer (Doc. 9) to the

pro se Plaintiff at her last known address. Thereafter, all notices or other papers may be served on the
Plaintiff directly by mail at her last known address.
       At the motion to dismiss stage, “all well-pleaded facts are accepted as true, and

the reasonable inferences therefrom are construed in the light most favorable to the

plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com., 658 F.3d 1282, 1296 (11th Cir. 2011)

(internal quotation marks and citations omitted). But “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will not

prevent dismissal.” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485 (11th Cir. 2015)

(internal quotation marks and citation omitted). The complaint must “give the defendant

fair notice of what the … claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (internal quotation marks and citation omitted).

       Where there are dispositive issues of law, a court may dismiss a claim regardless

of the alleged facts. Patel v. Specialized Loan Servicing, LLC, 904 F.3d 1314, 1321

(11th Cir. 2018) (citations omitted). Additionally, if the Plaintiff does not timely respond

to the motion to dismiss, the Court may dismiss the claims against the individual

Defendants.

       SO ORDERED, this 3rd day of April, 2020.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT




                                             -2-
